DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claim 5, 16, and 18 objected to because of the following informalities:  
In claim 5, line 2, please amend “on its user type” to recite “on the user type”;
In claim 16, line 7, please amend “branding the output product, or its packaging” to recite “branding the output product, or packaging of the output product”;
In claim 18, line 13, please amend “below its repurchase threshold” to recite “below the repurchase threshold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-4, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by VAINBERG et al, US 2015/0066782.
Re claim 1:
VAINBERG teaches a system for controlling and accessing facility operations and information, comprising:
A server [0033] [0040]; and
A portal stored on the server, wherein the portal is linked to a facility, wherein at least one process is performed at the facility [0035] [0036], and wherein the facility includes:
At least one facility feature (i.e., asset [0033] [0035]);
At least one embedded sensor [0035];
Wherein the portal stores information about the facility [0043];
Wherein the information stored on the portal includes at least one of regulatory information about the facility, a blueprint or map of the facility, safety information about the facility, information about the process(es) performed at the facility, and information about the products made, or materials or ingredients used, at the facility [0043];
Wherein a facility operator may select or modify the information stored on the portal [0043]-[0048] [0070] [Figure 4A]; and
Wherein at least one user device can access the portal, via a network, to view some or all of the information stored on the portal [0043]-[0048] [0070] [Figure 4A].
Re claims 2-4:
VAINBERG teaches the system of claim 1, further comprising:
A scannable placard located at the facility (label with QR code [0043]); and
Wherein a user device may scan the scannable placard [0043]; and
Wherein, when a user device scans the scannable placard, the user device is directed to the portal, to view some or all of the information stored on the portal [0043]-[0048]; wherein the scannable placard includes a 1D or 2D barcode, and wherein the user device can scan the placard by scanning the barcode [0043] [0044].
Re claim 8:
VAINBERG teaches the system of claim 1, wherein at least one of the embedded sensors is linked to at least one of the facility features, and wherein the linked embedded sensor provides data about the facility feature to which they are linked to the server or another computer [0013] [0025] [0035].
Re claim 11:
VAINBERG teaches a method of controlling and accessing facility operations and information, comprising:
Providing a server [0033] [0035];
Linking the portal to a facility, wherein the facility is configured to perform at least one process [0033] [0035], and wherein the facility includes:
At least one facility feature [0033] [0035]; and
At least one embedded sensor [0035];
Storing information about the facility on the portal, wherein the information stored on the portal includes at least one or: readings from the embedded sensors, regulatory information about the facility, a blueprint or map of the facility, safety information about the facility, information about the process(es) performed at the facility, and product information about products made, or materials or ingredients used, at the facility [0043]-[0048];
Receiving, at the server, a request from at least one user device to access information on the portal [0043]-[0048] [0070]; and
In response to a request from a user device, providing some or all of the information on the portal to the user device, over a network [0043]-[0048] [0070].
Re claims 12-13:
VAINBERG teaches the method of claim 11, wherein the facility further includes a scannable placard, and wherein the method further comprises:
Receiving, at the server, a request for a user device to access the portal, based on the user device having scanned the scannable placard [0043]-[0048]; and
Providing some or all of the information on the portal to the user device over a network, in response to the request based on scanning the scannable placard [0043]-[0048];
Wherein the scannable placard includes a QR code, and wherein the user device generates the request by scanning the QR code [0043]-[0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAINBERG et al, US 2015/0066782 in view of CHAHOO, KR 10-1044990.
Re claims 5-7 and 14-15:
VAINBERG teaches the system of claim 1 and method of claim 11, wherein the portal is configured so that only authorized information is displayed to the user based on a user’s access credentials [0044].
VAINBERG does not teach the portal is configured to be accessed by a plurality of different user types, and wherein the information displayed to a user device depends on the user type; wherein the manner in which the information is displayed on the user device is customized based upon, at least, the user type.
CHAHOO teaches the portal is configured to be accessed by a plurality of different user types, and wherein the information displayed to a user device depends on the user type [0005]-[0024]; wherein the portal is configured so that only authorized information is displayed to the user device, based on at least one of: the user type and a user’s access credentials [0005]-[0024] [0049]; wherein the manner in which the information is displayed on the user device is customized based upon, at least, the user type [0005]-[0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of CHAHOO in the system and method of VAINBERG for the purpose of providing different users with different levels of information access, particularly useful in business settings.

Re claims 10 and 17:
VAINBERG teaches the system of claim 1 and method of claim 11, but does not teach the portal stores at least a blueprint or map of the facility and readings from the embedded sensors, wherein the server is configured to generate a combined image to overlays readings from the embedded sensors onto the blueprint or map, and wherein the server is configured to transmit the combined image to a user device.
CHAHOO teaches the server is configured to generate a combined image to overlay feature data onto the map, wherein the server is configured to transmit the combined image to a user device [0038] [0051] [0071]-[0074] [Figures 6-7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of CHAHOO in the system and method of VAINBERG such that the server generates a combined image to overlay feature data of VAINBERG, which includes sensor data, onto a map of the facility for the purpose of providing users with a visual reference of feature data and associated location within the facility.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAINBERG et al, US 2015/0066782 in view of PRINCIPATO, US 2020/0356740.
Re claim 16:
VAINBERG teaches the method of claim 11, further comprising:
Performing the at least one process at the facility associated with an asset [0040] [0043]-[0048];  Storing, on the portal, information about asset [0043]-[0048]; Generate a unique 1D or 2D barcode that encodes a link to information on the portal about the asset  [0043]-[0048]; Brand the asset with the unique 1D or 2D barcode [0033]-[0035] [0043]-[0048]; and in response to user device requests generated by scanning the unique 1D or 2D barcode, providing information about the asset, to the requesting user device [0043]-[0048].
VAINBERG does not teach the process at the facility is to generate an output product, the information about the output product stored on the portal and provided to the requesting user device.
PRINCIPATO teaches performing at least one process at the facility to generate an output product [0348] [Figure 18]; Storing, on a portal, information about the output product, or about the materials or ingredients used to generate the output product [0217]; Generate a unique barcode encoding a link to information on the portal about the output product, or the materials or ingredients used to generate the output product [0112] [0148] [0162] [0217]; Branding the output product or packaging with the unique barcode [0062] [0120] [0334]; and in response to a user device request generated by scanning the unique barcode, providing information about the product, or about the materials or ingredients used to generate the product, to the requesting user device [0343] [0349]-[0351] [0353] [Figure 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of PRINCIPATO in the method of VAINBERG for the purpose of providing users with life cycle information about a product made using a manufacturing process to improve logistical coordination between supplier and customer (PRINCIPATO [0001] [0326]).

Claim(s) 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAINBERG et al, US 2015/0066782 in view of STANZEL et al, US 2008/0035727 and SJ TECH, KR 10-2018-0064956.
Re claims 9 and 18-20:
VAINBERG teaches the system of claim 1 and method of claim 11, but does not explicitly teach the at least one of the facility features is a storage unit, the method further comprising: linking at least one of the embedded sensors to at least one of the storage units; storing input materials for the at least one process in the at least one storage units; configuring the linked embedded sensors to provide, to the sever or another computer, data about the quantity of materials stored in the storage units; setting, on the server or other computer, a repurchase threshold for the materials stored in each of the storage units; reading, at the server or other computer, data from the embedded sensors about the quantity of materials stored in the storage units; determining, based on the data from the embedded sensors, whether the quantity of input materials in any of the storage units is below that storage unit’s repurchase threshold; and if the quantity stored in the storage unit is below its repurchase threshold, generating, from the server or other computer, a repurchase order for the materials stored in the storage unit.
STANZEL teaches a method comprising sensors linked to at least one storage unit storing facility features [0011] [0012] [0027] [0028]; configuring the linked sensor to provide, to the server, data about the quantity of materials stored in the at least one storage unit [0034]-[0038]; setting, on the server, a repurchase threshold for the material stored in each of the at least one storage unit [0014] [0041] [0050]; reading, at the server, data from the embedded sensor about the quantity of materials stored in the at least one storage unit [0034]-[0038];  determining, based on the data from the embedded sensors, whether the quantity of input materials stored is below the storage unit’s repurchase threshold [0050]; and if the quantity stored in a storage unit is below the repurchase threshold, generating, from the server, a repurchase order for the materials stored [0014] [0050] [0056]; wherein the repurchase threshold for the materials stored in the storage units is based on at least one of a relationship between the quantities of input used and quantities of output generated and the desired or expected rate of output [0050]; a facility operator is permitted to monitor, modify or control the repurchase thresholds or repurchase orders through a portal [0050] [0051] [0052].
SJ TECH teaches a sensor module linked to at least one storage unit configured to provide, to a server, data about the inventory quantity of consumables stored in the storage unit for at least one process [0021]-[0025] [0072];  inputs and outputs of the at least one process are defined at the server [0024]; a relationship between the quantities of inputs used and quantities of outputs generated in the at least one process is defined at the server [0024]; a desired or expected rate of output from the at least one process are defined at the server [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of STANZEL in the method of VAINBERG for the purpose of providing a robust, reliable, and inexpensive inventory management that can be adaptable and compatible with multiple brands, types, and shipment varieties of inventory material used at an industrial facility (STANZEL [abstract]).
It would have further been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SJ TECH in the method of VAINBERG for the purpose of providing central monitoring and management of assets in facility producing products to improve efficiency in manufacturing processes (SJ TECH [abstract] [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876